52 F.3d 331NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
Charles F. WOOD, Plaintiff-Appellant,v.UNITED STATES of America;  James A. Ryan, Major General,individually and as the Adjutant General Of The ArkansasNational Guard;  Charles W. Harris, Major General (RET),individually and as the Commander Arkansas Air NationalGuard;  George T. Landers, Colonel, individually and as theSupport Personnel Management Officer, Defendants-Appellees.
No. 94-3582.
United States Court of Appeals,Eighth Circuit.
Submitted:  Apr. 12, 1995.Filed:  Apr. 18, 1995.

Before FAGG, LOKEN, and HANSEN, Circuit Judges.
PER CURIAM.


1
Charles F. Wood appeals from a final order of the district court1 dismissing his complaint for lack of subject matter jurisdiction.  Wood's complaint alleged that the defendants violated agency regulations with the willful intent to deprive him of his liberty and property rights by failing to offer him available employment for which he alleges he was qualified.  On appeal, Wood contends that the district court had jurisdiction under the provisions of the Administrative Procedure Act, 5 U.S.C. Secs. 701-706 (1988), to review his claims.  After a careful review of the record, we conclude that the district court correctly dismissed Wood's complaint based on a lack of subject matter jurisdiction for the reasons set forth in the court's opinion.  Accordingly, we affirm.  See 8th Cir.  R. 47B.



1
 The Honorable John F. Forster, Jr., United States Magistrate Judge for the Eastern District of Arkansas, who presided with the consent of the parties pursuant to 28 U.S.C. Sec. 636(c)